DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “a command acquisition unit configured to acquire a sleep monitoring command from a user,” in claim 1; (The description/corresponding structure in the specification: None);
2) “an enabling unit configured to generate a monitoring switch signal,” in claim 1. (The description/corresponding structure in the specification: A command receiving unit, NPN Switch Transistor Q1 circuit and resistor R2, ¶0048 and claims 2, 6 and 14-15);
3) “a switch control unit configure to switch between a sleep monitoring function and a charging function,” in claim 1. (The description/corresponding structure in the specification: Dual Channel Switch Control Chip TPS2560; ¶0051 and claims 7 and 16);
4) “a charging unit configured to implement charging management according to a charging control signal,” in claim 1; (The description/corresponding structure in the specification: None);
5) “a bioelectric signal pickup unit configured to perform extraction on the bioelectric signal output by the switch control unit,” in claim 1. (The description/corresponding structure in the specification: A circuit capable of  a) D/A conversion and b) extracting a specific voltage waveform for the converted D/A including EEG wave, characteristic heart rate values, or blood oxygen values, for example a circuit including a biosensor, a digital-to-analog converter and signal extractor, ¶0033);
6) “a sleep monitoring unit configured to monitor and analyze the characteristic information,” in claim 1 (The description/corresponding structure in the specification: A circuit  capable determining and analyzing a user’s sleep stage (e.g. awake, shallow sleep, deep sleep) and condition, ¶0035);
7) “a filter unit configured to filter the bioelectric signal and output the filtered bioelectric signal to the bioelectric signal pickup unit,” in claim 2. (The description/corresponding structure in the specification: A plurality of resistors and capacitor elements, ¶0042);
8)”a timing switch unit configured to be turned on regularly and output the accessed bioelectric signal,” in claim 3. (The description/corresponding structure in the specification: A circuit capable of being turned on regularly and access the bioelectric signal to promote the sleep monitoring unit to monitor human sleep regularly, ¶0041)
9) “a command receiving unit…wherein an input end of the command receiving unit is the enabling end of the enabling unit, an output of the command receiving unit is connected with a first end of the second resistor R2” in claims 5 and 14. (The description/corresponding structure in the specification: None)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitation “a command acquisition unit configured to acquire a sleep monitoring command from a user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 limitation “a charging unit configured to implement charging management according to a charging control signal,”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 limitation “a command receiving unit…wherein an input end of the command receiving unit is the enabling end of the enabling unit, an output of the command receiving unit is connected with a first end of the second resistor R2”   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 14 limitation “a command receiving unit…wherein an input end of the command receiving unit is the enabling end of the enabling unit, an output of the command receiving unit is connected with a first end of the second resistor R2”   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, 6-13 and 15-18, depend from claim 1 and are therefore also rejected.

Allowable Subject Matter
Claims 1-18  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: while Lee (US Pub. 2016/0192856 A1) the closest prior art of record discloses a switching unit, (Lee, Figs. 3-4), Lee does not disclose “…an enabling unit configured to generate a monitoring switch signal according to the bioelectric signal and the sleep monitoring command wherein an input end of the enabling unit is connected with the bidirectional receiving unit, and an enabling end of the enabling unit is connected with an output end of the command acquisition unit a switch control unit configured to switch between a sleep monitoring function and a charging function, to generate a charging control signal according to the power signal, and to output the bioelectric signal according to the monitoring switch signal, wherein an input end of the switch control unit is connected with a first output end of the bidirectional receiving unit, and wherein a first enabling end of the switch control unit, a second output end of the bidirectional receiving unit and the input end of the enabling unit are in common connection, and  Page 4 of 12U.S. Application Serial No. TBD Attorney Docket: 88811-48a second enabling end of the switch control unit is connected with an output end of the enabling unit”; nor is there an obvious rational to modify Lee or the prior art of record to do so without impermissible hindsight reasoning.  The instant limitations provides the advantage of an inexpensive means to avoid accidental electrical shock by automatically switching between a bioelectric monitoring operations and charging operations according to the output voltage amplitude of the bioelectric signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US Pub. 2016/0192856 A1); Lee (USP 10,973,424 B2); Park (USP 10,971,938 B2); Trapero Martin (USP 11,327,443 B1); Kamiyama (US Pub. 2014/0008984 A1) and Oakely (GB 2394294 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687